Lathbop, J.
1. The amendment of the copy of the record of the complaint was properly allowed. Commonwealth v. Phillips, 11 Pick. 28, 30. Commonwealth v. Kelly, 12 Gray, 123. Commonwealth v. Magoun, 14 Gray, 398. Commonwealth v. Wiggin, 111 Mass. 428. Commonwealth v. Taylor, 113 Mass. 1. Commonwealth v. Galligan, 113 Mass. 203. Commonwealth v. Sullivan, 138 Mass. 191. Commonwealth v. Le Clair, 147 Mass. 539. Commonwealth v. Carney, 153 Mass. 444. Commonwealth v. Quirk, 155 Mass. 296.
2. The offence charged, namely, of unlawfully keeping intoxicating liquor with intent unlawfully to sell the same in this *20Commonwealth, on a certain day, is in its nature a continuing offence, and evidence is therefore admissible tending to show that the same condition of things existed both before and after the day named, for the purpose of showing the intent with which the liquors were kept on the day set forth in the complaint. Such evidence must be confined within reasonable limits. But this is largely a matter for the discretion of the judge presiding at the trial. We cannot say that in this case this discretion was wrongly exercised. Commonwealth v. Kelley, 116 Mass. 341. Commonwealth v. Finnerty, 148 Mass. 162. Commonwealth v. Hurley, 158 Mass. 159. Commonwealth v. Brothers, 158 Mass. 200. Commonwealth v. Neylon, 159 Mass. 541. Commonwealth v. Kyne, 162 Mass. 146. Exceptions overruled.